DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
Status of the Claims
This non-final office action is in response to Applicant’s amendment filed 5/18/2021.  Applicant has amended claims 1, 3, and 5.  Claims 1-6 are currently pending.
Response to Arguments
Applicant's argument with regard to the rejection of claims 1-6 under 35 U.S.C. § 112(a)  for providing no support for generating a prediction model using the data matrix has been fully considered but it is not persuasive.  
	On pages 11-13 of the response dated 5/18/2021, Applicant argues: 

	The examiner respectfully disagrees.  As noted by Applicant, paragraph 24 recites “The data matrix … is provided as input data for machine learning processes, to generate the prediction model” and then goes on to provide details of optimizing the prediction model using different data aggregation levels.  Thus, paragraph 24 teaches what is input to the “machine learning processes” – the data matrix - and what is output from them – the prediction model – but does not teach how the machine learning processes use the input data to produce the output.  This is the very definition of a “black box.”  The specification does not describe, suggest or provide an example as to how the invention generates the prediction model and, therefore does not provide support for “generates a prediction model using the data matrix.”	In addition, the examiner notes that Applicant does not address the other half of the rejection under 35 U.S.C. § 112(a), i.e. that the specification provides no support for a method or system and that fine-tunes the prediction model using the data matrix associated with the optimal aggregation level.
Applicant's argument with regard to the rejection of claims 1-6 under 35 U.S.C. §101 has been fully considered but it is not persuasive.  
On pages 13-27, Applicant argues that the claims are not directed to an abstract idea or, if they are deemed to be so directed, they are patent-eligible because:
a)	The recited elements integrate the judicial exception into a practical application:
Specifically, the claimed subject matter includes limitations that represent integration of abstract idea into a practical application because an additional element reflects an improvement in technology or technical field i.e., the claimed features are implemented by a that there is an improvement in predicting highly accurate AV sales and generating more accurate CDT across different combination of attributes. (Applicant emphasis deleted, Examiner emphasis added)
Thus, the claim as a whole integrated the method for generating more accurate CDT across different combination of attributes into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by using the multivariate multi-structure machine learning based prediction model that can be fine-tuned and optimized for predicting highly accurate AV sales, which in turn is used in generating more accurate CDT across different combination of attributes. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea) under Step 2A-Prong 2 of the revised guidance for assessing the Patent Subject Mater Eligibility. (Applicant emphasis deleted, Examiner emphasis added)
The examiner respectfully disagrees.  As Applicant noted, the test is “Does the claim recite additional elements that integrate the judicial exception into a practical application?”  The only additional elements recited in the claims are a system comprising a data lake, a CDT system connected with the data lake, the CDT system comprising various modules, and one or more non-transitory machine readable information storage mediums comprising one or more instructions, wherein the prediction model is a multivariate multi-structure machine learning model and the fact that the method is processor-implemented all of which are recited in the claims, and described in the specification, at a high-level of generality that cannot integrate the abstract idea into a practical application.  Additionally, whether a claimed invention is “a specific improvement over prior art systems” is not relevant to patent eligibility.  An invention may be non-obvious and still be directed to a judicial exception.
b)	The recited additional elements amount to significantly more than the judicial exception.
The examiner respectfully disagrees.  As noted in the rejection, the additional elements of the data lake, systems and modules, machine readable information storage mediums, processor, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 3, and 5 are directed to a computer based method and system that generates a prediction model using the data matrix to determine predicted AV sales for each of the AV of the product category wherein the prediction model is a multivariate multi-structure machine learning model and that fine-tunes the prediction model using the data matrix associated with the optimal aggregation level.  However, the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an invention that generates a prediction model using the data matrix.  Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed” [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].  The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.  Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).  	The dependent claims do not correct the deficiencies of the independent claims and are rejected due to their dependency from rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	A method for generating a Customer Decision Tree (CDT) in accordance with an attribute value (AV) based Demand Transfer (DT) estimation for a product category, the method comprising:
	aggregating (302) data associated with a plurality of AVs of the product category managed by an entity, wherein aggregation of the data is at a plurality of aggregation levels and the product category is identified with a plurality of attributes (ATs) with each AT having the plurality of AVs (302), wherein the plurality of aggregation levels include aggregation of data per second, per minute, per hour, per day, per week and per month for the product category under consideration, wherein a predefined aggregation level is approximated from the plurality of aggregation levels based on rate of sales movement of an inventory stock for the entity;

	a plurality of columns of the data matrix correspond to entity identity (ID) of the entity, the predefined aggregation level, sales drivers, and recorded AV sales, and wherein the sales drivers comprises demographic data associated with the product category, inventory availability of the AV and inventory stock of the AV, wherein the plurality of columns of the data matrix are incremented as required to dynamically accommodate the sales drivers that affect the sales of the product category; and
	 a plurality of rows of the data matrix correspond to the data aggregated for a plurality of branches of the entity for the predefined aggregation level;
	generating (306) a prediction model, using the data aggregated as with the multivariate multi-dependent structure and provided as an input data for machine learning process, to determine predicted AV sales for each of the AV of the product category at the predefined aggregation level, wherein the prediction model is a multivariate multi-structure machine learning model, wherein the data matrix captures interaction effects between all independent and dependent variables among the plurality of AVs, wherein the inventory availability of the AV and the inventory stock of the AV represent the independent variables, and wherein the recorded AV sales represent the dependent variables;
	optimizing (308) the prediction model to reduce error between the predicted AV sales and the recorded AV sales to minimum, wherein optimizing the prediction model comprises:
	generating the data matrix for each aggregation level among the plurality of aggregation levels;
	determining the predicted AV sales at each aggregation level using the prediction model;
	 determining error between the recorded AV sales and the predicted AV sales at each aggregation level;
	 identifying an optimum aggregation level from the plurality of aggregation levels based on the determined error, wherein the determined error for the identified aggregation level is minimum; and
	fine-tuning the prediction model using the data matrix associated with the optimal aggregation level; and
	 generating (310) the CDT utilizing the optimized prediction model, wherein the prediction model is refined with additional sales drivers and the CDT is generated using the refined prediction model for scenarios with sales patterns changing at a faster pace.
Independent claims 3 and 5 recite similar limitations.

The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of: a system comprising a data lake, a CDT system connected with the data lake, the CDT system comprising various modules, and one or more non-transitory machine readable information storage mediums comprising one or more instructions, wherein the prediction model is a multivariate multi-structure machine learning model and the fact that the method is processor-implemented.  The data lake, systems and modules, machine readable information storage mediums, processor, and machine learning model are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  the data lake, systems 
The dependent claims add to the judicial exception by further defining various claim element of generating the CDT.  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Allowable Subject Matter
The closest prior art is Tiwari et al. (2015/0127419) in view of Ghosh et al. (US 2014/0324532) and Wang et al. (US 2014/0200992)  and in further view of Wu et al. (US 2014/0358633).  The closest prior art teaches:
	The closest prior art is Tiwari et al. (2015/0127419) in view of Ghosh et al. (US 2014/0324532) and Wang et al. (US 2014/0200992)  and in further view of Wu et al. (US 2014/0358633).  The Tiwari teaches:
	A processor-implemented method for generating a Customer Decision Tree (CDT) in accordance with an attribute value (AV) based Demand Transfer (DT) estimation for a product category (paragraph 17, processor-implemented and paragraphs 12, 32, 57, 77, inter alia, generating the customer decision tree), the method comprising:
	a.	aggregating (302) data associated with a plurality of AVs of the product category managed by an entity (paragraph paragraphs 41-44), wherein … and the product category is identified with a plurality of attributes (ATs) with each AT having the plurality of AVs (302) (paragraph 35);
	 b.	generating (304) a data matrix to represent data in a format for machine learning as a multivariate multi-dependent structure from the data aggregated at a predefined aggregation level for the product category for the plurality of AVs (paragraph 34 with paragraph 12 teaching that the item-to-item similarity is a matrix), wherein: 
	c.	 generating (306) a prediction model, using the data aggregated as the multivariate multi-dependent structure and provided as an input data for machine learning process, to determine predicted AV sales for each of the AV of the product category at the predefined aggregation level, wherein the prediction model is a multivariate multi-structure machine learning model, wherein the data matrix captures interaction effects between all independent and dependent variables among the plurality of AVs, wherein the inventory availability of the AV and the inventory stock of the AV represent the independent variables, and wherein the recorded AV sales represent the dependent variables; (paragraph 61);
	d.	 optimizing (308) the prediction model to reduce error between the predicted AV sales and the recorded AV sales to minimum (paragraph 81), wherein optimizing the prediction model comprises:
	ii.	determining the predicted AV sales at each aggregation level using the prediction model (paragraph 81);
	 iii.	determining error between the recorded AV sales and the predicted AV sales at each aggregation level (paragraph 81);
	 e.	generating (310) the CDT utilizing the optimized prediction model (paragraphs 32, 57, 77, inter alia.).
aggregation of the data is at a plurality of aggregation levels (paragraph 51).
	Wang teaches (b, i and ii) the matrix wherein a plurality of columns of the data matrix correspond to entity identity (ID) of the entity, the pre-defined aggregation level, sales drivers, and recorded AV sales (Wang, paragraphs 15 and 19) and a plurality of rows of the data matrix correspond to the data aggregated for a plurality of branches of the entity for the predefined aggregation level (Wang, paragraph 15).
	The closest prior art does not teach (a) wherein the plurality of aggregation levels include aggregation of data per second, per minute, per hour, per day, per week and per month for the product category under consideration, wherein a predefined aggregation level is approximated from the plurality of aggregation levels based on rate of sales movement of an inventory stock for the entity; (b, i) wherein the sales drivers comprises demographic data associated with the product category, inventory availability of the AV and inventory stock of the AV, wherein the plurality of columns of the data matrix are incremented as required to dynamically accommodate the sales drivers that affect the sales of the product category, (d) wherein the optimization comprises: (i) generating the data matrix for each aggregation level among the plurality of aggregation levels, (iv) identifying an optimum aggregation level from the plurality of aggregation levels based on the determined error, wherein the determined error for the identified aggregation level is minimum; (v) fine-tuning the prediction model using the data matrix associated with the optimal aggregation level or (e) wherein the prediction model is refined with additional sales drivers and the CDT is generated using the refined prediction model for scenarios with sales patterns changing at a faster pace.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683